                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                             )
                                                      ) Case No. 1:15-cr-0120-CLC-SKL-01
                                                      )
 v.                                                   )
                                                      )
                                                      )
 DEANTWUNG EPPS                                       )


                                MEMORANDUM AND ORDER

         DEANTWUNG EPPS, (“Defendant”) initially appeared by videoconference for a hearing
 on August 17, 2021 [Doc. 66]. Defendant, who was in a COVID-19 quarantine at the jail, was
 offered the option of proceeding by video-conference with his initial appearance on the pending
 Petition and Order for Warrant for Offender Under Supervision [Doc. 63] and related proceedings.
 Defendant elected to delay his preliminary proceedings until his COVID-19 quarantine expired so
 the preliminary proceedings could be held in person [Doc. 67]. Defendant appeared for an in-
 person hearing on August 26, 2021, in accordance with Rules 5 and 32.1 of the Federal Rules of
 Criminal Procedure on the Petition in the above matter.

        Defendant was placed under oath and informed of his constitutional rights. It had been
 previously determined that Defendant wished to be represented by an attorney and that he qualified
 for appointed counsel. Attorney Presita West with Federal Defender Services of Eastern
 Tennessee was appointed to represent Defendant. It was again determined that Defendant had been
 provided with and a copy of the Petition and understood the allegations in the Petition.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
 hearing and a detention hearing.

        Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
 cause to believe Defendant has committed violations of his conditions of supervised release as
 alleged in the Petition.

        Accordingly, it is ORDERED that:

        (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

        (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
        his revocation hearing before Judge Collier is GRANTED.




Case 1:15-cr-00120-CLC-SKL Document 69 Filed 08/26/21 Page 1 of 2 PageID #: 1023
       (3) The U.S. Marshal shall transport Defendant to an in-person revocation hearing before
       District Judge Collier at 2:00 p.m. on Wednesday, September 22, 2021.

       SO ORDERED.

       ENTER.                              s/fâátÇ ^A _xx
                                           SUSAN K. LEE
                                           UNITED STATES MAGISTRATE JUDGE




                                              2

Case 1:15-cr-00120-CLC-SKL Document 69 Filed 08/26/21 Page 2 of 2 PageID #: 1024
